Exhibit 10(t)


Name of Grantee:
 
Grant Date:
 
Number of Performance-Based Restricted Stock Units at Target Performance:
 
Performance Period:
 
Vesting Date:
 
Merrill Lynch Identification Number:
 



WAL-MART STORES, INC.
STOCK INCENTIVE PLAN OF 2015


GLOBAL SHARE-SETTLED PERFORMANCE-BASED RESTRICTED STOCK UNIT NOTIFICATION AND
TERMS AND CONDITIONS


These Global Share-Settled Performance-Based Restricted Stock Unit Notification
and Terms and Conditions, including any applicable special terms and conditions
for your specific country set forth in the appendix attached hereto (jointly,
the “Agreement”), contain the terms and conditions of the performance-based
restricted stock units (“PRSUs”) granted to you by Wal-Mart Stores, Inc.
(“Walmart”), a Delaware corporation, under the Wal-Mart Stores, Inc. Stock
Incentive Plan of 2015, as may be amended from time to time (the “Plan”).


All the terms and conditions of the Plan are incorporated into this Agreement by
reference. All capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to them in the Plan.


BY SIGNING OR ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU HEREBY ACKNOWLEDGE,
UNDERSTAND, AGREE TO, AND ACCEPT THE FOLLOWING:


1.Grant of Performance-Based Restricted Stock Units. Walmart has granted to you,
effective on the Grant Date, the PRSUs, which consist of the right to receive a
number of Shares underlying the PRSUs set forth above (as further determined in
Paragraph 5 below), subject to certain vesting conditions.
2.Plan Governs. The PRSUs and this Agreement are subject to the terms and
conditions of the Plan. You are accepting the PRSUs, acknowledging receipt of a
copy of the Plan and the prospectus covering the Plan, and acknowledging that
the PRSUs and your participation in the Plan are subject to all the terms and
conditions of the Plan and of this Agreement. You further agree to accept as
binding, conclusive and final all decisions and interpretations by the Committee
upon any disputes or questions arising under the Plan, including whether, and
the extent to which, the Performance Measures, Performance Goals, and time-based
vesting restrictions referred to in Paragraph 5 have been satisfied.




--------------------------------------------------------------------------------




3.Payment. You are not required to pay for the PRSUs or the Shares underlying
the PRSUs granted to you pursuant to this Agreement.
4.Stockholder Rights. Unless and until your PRSUs vest and the underlying Shares
have been delivered to you:
A.You do not have the right to vote the Shares underlying your PRSUs;
B.You will not receive, nor be entitled to receive, cash or any non-cash
dividends on the PRSUs or the Shares underlying the PRSUs; and
C.You will not have any other beneficial rights as a shareholder of Walmart due
to the PRSUs. Upon receipt of the Shares, however, you will be accorded the same
rights and responsibilities as any shareholder of Walmart, and will be provided
with information regarding Walmart that is provided to all other shareholders of
Walmart.
5.Adjustment and Vesting of the PRSUs and Delivery of Shares.
A.Performance Period and Achievement Rates. The Committee establishes the
Performance Goals and Performance Measures applicable to your PRSUs. You will
receive by separate writing a notification of the performance criteria
applicable to your PRSUs in respect of the Performance Period which equals the
fiscal year of Walmart or, if different, the Affiliate that employs you (the
“Employer”) during which the PRSUs have been granted. The Performance Measures
(including any applicable weightings thereof) and Performance Goals as set forth
in such separate writing are hereby incorporated by reference into this
Agreement.
The number of PRSUs that ultimately may vest and, accordingly, the Shares that
ultimately may be delivered to you shall depend upon the degree to which the
Performance Goals have been achieved, as determined by the Committee in
accordance with the Plan, for each Performance Measure during the Performance
Period. With respect to each applicable Performance Measure during the
Performance Period:
1.“Threshold” performance means the achievement of the lowest possible
Performance Goal established by the Committee;
2.“Target” performance means the achievement of the Performance Goal established
by the Committee; and
3.“Maximum” performance means the highest possible achievement of the
Performance Goal established by the Committee.
An achievement rate is determined for each Performance Measure applicable to
your Plan Award in respect of the Performance Period. The achievement rate value
applied to each weighted Performance Measure during the Performance Period is
expressed as a percentage and may range from 0% (for achieving less than
Threshold Performance), 50% (for achieving at least, but no less than, Threshold
performance), 100% (for achieving Target performance), or up to 150% (for
achieving Maximum performance). A percentage of 0% shall be applied to a
Performance Measure during the Performance Period if Threshold performance is
not achieved. The weighted average of all applicable


2

--------------------------------------------------------------------------------




achievement rates during the Performance Period is referred to herein as the
“Performance Achievement Rate.”
At the end of the Performance Period, the number of PRSUs that were granted to
you shall be adjusted to reflect the degree to which applicable Performance
Goals have been attained by multiplying: (x) the Performance Achievement Rate
and (y) the number of PRSUs granted by this Agreement. Subject to Paragraph 10
below, and provided you have not incurred a Forfeiture Condition before the
Vesting Date, the adjusted number of PRSUs (the “Adjusted PRSUs”) represent the
number of Shares you shall receive, as described in Paragraph 5.C below.
B.Vesting of the Adjusted PRSUs. Subject to Paragraph 7 and provided you have
not incurred a Forfeiture Condition, your Adjusted PRSUs will vest on the
Vesting Date set forth above.
C.Delivery of Shares. Upon the vesting of your Plan Award, you shall be entitled
to receive a number of Shares equal to the number of Adjusted PRSUs as
calculated in Paragraph 5.A. above less any Shares withheld or sold to satisfy
tax withholding obligations as set forth in Paragraph 10 below. The Shares shall
be delivered to you as soon as administratively feasible following the later of:
(x) the Vesting Date set forth above; and (y) the date the Committee has
determined the degree of attainment of the Performance Goals applicable to your
Plan Award, but in any event:
1.
within 150 days of the Vesting Date; or

2.
within 74 days of an Accelerated Vesting pursuant to Paragraph 8 below.

Such Shares will be deposited into an account in your name with a broker or
other third party designated by Walmart. You will be responsible for all fees
imposed by such designated broker or other third party designated by Walmart.
D.Deferral of Shares.
1.Elective Deferral. If you are eligible to defer delivery of the Shares upon
vesting of Adjusted PRSUs to a future date in accordance with Section 10.9 of
the Plan and rules and procedures relating thereto, you will be advised as to
when any such deferral election must be made and the rules and procedures
applicable to such deferral election.
2.Mandatory Deferral. If Walmart reasonably anticipates that the delivery of
Shares upon the vesting of Adjusted PRSUs in any year would, when considered
with your other compensation, result in Walmart’s inability to deduct the value
of such Shares because of the limitation on deductible compensation under
Section 162(m) of the Code, then Walmart shall defer the delivery of such Shares
until the first year in which Walmart reasonably anticipates that the related
deduction will not be limited under Section 162(m) of the Code (the “First
Non-162(m) Year”) in accordance with the deferral procedures established
pursuant to the Plan and Section 409A of the Code. However, if you have made an
irrevocable election to defer such Shares to a date later than the First
Non-162(m) Year (and to the extent Walmart has permitted such an election), then
Walmart shall not deliver such


3

--------------------------------------------------------------------------------




Shares in the First Non-162(m) Year, but shall instead deliver your Shares in
accordance with your irrevocable election and the deferral procedures
established pursuant to the Plan and Section 409A of the Code.
To the extent you are a “covered employee” within the meaning of Section 162(m)
of the Code, your Plan Award and this Agreement are subject to, and conditioned
upon, shareholder approval of the material terms of the Performance Goals
referred to in Paragraph 5.A above.
6.Forfeiture Condition. Subject to Paragraph 8 below, any PRSUs that would
otherwise vest in whole or in part on the Vesting Date, if any, will not vest
and will be immediately forfeited if, prior to the Vesting Date:
A.your Continuous Status terminates for any reason (other than death or
Disability, to the extent provided in Paragraph 8 below); or
B.you have not executed and delivered to Walmart a Non-Disclosure and Restricted
Use Agreement, in a form to be provided to you by Walmart.
Each of the events described in Paragraphs 6.A and 6.B above shall be referred
to as a “Forfeiture Condition” for purposes of this Agreement. Furthermore, if
applicable, you shall be advised if the Committee has determined that vesting of
this Plan Award is further conditioned upon your execution and delivery to
Walmart of a Post Termination Agreement and Covenant Not to Compete, in a form
to be provided to you by Walmart. If applicable, the failure to execute and
deliver such Post Termination Agreement and Covenant Not to Compete prior to the
Vesting Date shall also be deemed a “Forfeiture Condition” for purposes of this
Agreement. Upon the occurrence of a Forfeiture Condition, you shall have no
further rights with respect to such PRSUs or the underlying Shares.
7.Administrative Suspension. If you are subject to an administrative suspension,
vesting of your PRSUs may be suspended as of the date you are placed on
administrative suspension. If you are not reinstated as an Associate in good
standing at the end of the administrative suspension period, your PRSUs may be
immediately forfeited and you shall have no further rights with respect to such
PRSUs or the underlying Shares. If you are reinstated as an Associate in good
standing at the end of the administrative suspension period, then the vesting of
your PRSUs will resume as provided in Paragraph 5, and any PRSUs that would have
vested while you were on administrative suspension will vest and the
corresponding number of Shares will be delivered to you as soon as
administratively feasible, but in any event within 74 days of the end of the
administrative suspension period which shall be considered the Vesting Date for
purposes of this Paragraph 7.
8.Accelerated Vesting; Vesting Notwithstanding Termination of Continuous Status
by Death or Disability. Your PRSUs will vest earlier than described in Paragraph
5.B. above, and such earlier vesting date shall also be considered a Vesting
Date, if your Continuous Status is terminated by your death or Disability prior
to the Vesting Date and you have not incurred a Forfeiture Condition. The number
of Shares you will become vested in under this Paragraph 8 shall be determined
as follows:
A.Any PRSUs that are scheduled to vest within 90 days of the date that your
Continuous Status is terminated by reason of your death or Disability will
become


4

--------------------------------------------------------------------------------




immediately vested; provided, however, that if the determination of attainment
of Performance Goals has not yet been determined for your Plan Award, then
achievement of Target performance for all applicable Performance Goals shall be
assumed for purposes of this Paragraph 8.A; and
B.Any PRSUs that are scheduled to vest more than 90 days but within the same
fiscal year as the date on which your Continuous Status was terminated by reason
of your death or Disability shall vest and the number of Shares you shall
receive will be prorated by dividing: (x) the number of calendar days from the
Grant Date to the date your Continuous Status was terminated by (y) the number
of calendar days from the Grant Date through the Vesting Date set forth above;
provided, however, that if the determination of attainment of Performance Goals
has not yet occurred for your Plan Award, then achievement of Target performance
for all applicable Performance Goals shall be assumed for purposes of this
Paragraph 8.B.
For purposes of this Paragraph 8, your Continuous Status will be considered
terminated on the date of death or the date on which your employment or other
service relationship has been legally terminated by reason of Disability. For
purposes of this Agreement, “Disability” shall mean that you would qualify to
receive benefit payments under the long-term disability plan or policy, as it
may be amended from time to time, of Walmart or, if different, the Employer,
regardless of whether you are covered by such policy.  If Walmart or, if
different, the Employer does not have a long-term disability policy, for
purposes of this Agreement, “Disability” means that you are unable to carry out
the responsibilities and functions of the position held by you by reason of any
medically determined physical or mental impairment for a period of not less than
one hundred and eighty (180) consecutive days.  You shall not be considered to
have incurred a Disability unless you furnish proof of such impairment
sufficient to satisfy Walmart in its discretion. If your Continuous Status is
terminated due to a Disability, you agree to promptly notify the Walmart Global
Equity team. Notwithstanding any provision of this Agreement, Walmart will not
accelerate your Plan Award if Walmart has not received notification of your
termination within such period of time that it determines, in its sole
discretion, to be necessary to process the settlement of your Plan Award to
avoid adverse tax consequences under Section 409A of the Code.
9.Permanent Transfers Between Walmart and Walmart Affiliates.
A.Permanent Transfers and Continuous Status. For the avoidance of doubt, a
permanent transfer of Continuous Status from Walmart, or the Employer (if
different), to another Affiliate or from an Affiliate to Walmart does not
constitute a termination of your Continuous Status.
B.Applicable Performance Measures and Goals Upon Permanent Transfer. If you
permanently transfer your Continuous Status during the Performance Period, then
the performance criteria and the resulting adjustment will be prorated and/or
adjusted to reflect the proportion of the Performance Period during which you
provided service to Walmart, or, if different, the Affiliate that initially
employed you (the “Initial Employer”) and the proportion of the Performance
Period during which you provided service to Walmart or, if different, the
Affiliate to which you permanently transferred (the “Subsequent Employer”).


5

--------------------------------------------------------------------------------




C.Permanent Transfers to Affiliate or Position where Performance-Based Awards
are Not Granted. If you permanently transfer your Continuous Status to an
Affiliate or into a position where performance-based Plan Awards are not
granted, the performance criteria applicable for the remaining portion of your
Performance Period shall be communicated to you, and your PRSUs will be prorated
and adjusted using the methodology described in Paragraph 9.B above.
D.Transfers to New Position with Same Employer. If you transfer to a position
with the same Employer (as defined herein) but your new position is subject to
different applicable Performance Measures (including any applicable weightings
thereof) and Performance Goals, then the performance criteria applicable for the
remaining portion of your Performance Period shall be communicated to you, and
your PRSUs will be prorated and adjusted using the methodology described in
Paragraph 9.B above.
10.Taxes and Tax Withholding.
A.You agree to consult with any tax advisors you think necessary in connection
with your PRSUs and acknowledge that you are not relying, and will not rely, on
Walmart or any Affiliate for any tax advice.
B.You acknowledge that, regardless of any action taken by Walmart (or if
different, the Employer), the ultimate liability for all income tax, social
insurance, pension, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by Walmart or the Employer. You further
acknowledge that Walmart and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PRSUs, including, but not limited to, the grant, vesting or
settlement of the PRSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the PRSUs or any aspect of the
PRSUs to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you are subject to Tax-Related Items in more
than one jurisdiction, you acknowledge that Walmart and/or the Employer (or your
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
C.Prior to any relevant taxable or tax withholding event, as applicable, you
agree to make adequate arrangements satisfactory to Walmart and the Employer to
satisfy all Tax-Related Items. In this regard, you authorize Walmart, to satisfy
any applicable withholding obligations with regard to all Tax-Related Items by
withholding of Shares to be issued upon settlement of the Adjusted PRSUs. In the
event that such withholding in Shares is problematic under applicable tax or
securities law or has materially adverse accounting consequences, by your
acceptance of the PRSUs and this Agreement, you authorize and direct (a) Walmart
and any broker or other third party designated by Walmart to sell on your behalf
a whole number of Shares corresponding to the Adjusted PRSUs that Walmart or the
Employer determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items and (b) Walmart and/or the
Employer, or their respective agents, at their sole discretion to satisfy the
Tax-Related


6

--------------------------------------------------------------------------------




Items by any other method of withholding, including through withholding from
your wages or other cash compensation paid to you by Walmart or any Affiliate.
D.Depending on the withholding method, Walmart or the Employer may withhold or
account for the Tax-Related Items by considering applicable minimum statutory
withholding rates or other applicable withholding rates, including maximum
applicable rates. Further, if the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, you are deemed to have been issued
the full number of Shares subject to the Adjusted PRSUs, notwithstanding that a
number of the Shares are withheld solely for the purpose of paying the
Tax-Related Items. In the event that any excess amounts are withheld to satisfy
the obligation for Tax-Related Items, you may be entitled to receive a refund of
any overwithheld amount in the form of cash and will have no entitlement to the
Share equivalent.
E.Finally, you agree to pay to Walmart or the Employer any amount of Tax-Related
Items that Walmart or the Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described. Walmart may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares, if you fail to comply with your obligations in
connection with the Tax-Related Items.
11.PRSUs Not Transferable. The PRSUs may not be sold, conveyed, assigned,
transferred, pledged or otherwise disposed of or encumbered at any time prior to
vesting of the Adjusted PRSUs and the issuance of the underlying Shares. Any
attempted action in violation of this Paragraph 11 shall be null, void, and
without effect.
12.Country-Specific Appendix. Notwithstanding any provision in these Global
Share-Settled Performance-Based Restricted Stock Unit Notification and Terms and
Conditions to the contrary, the grant of PRSUs also shall be subject to any
special terms and conditions set forth in any appendix attached hereto (the
“Appendix”) with respect to certain laws, rules and regulations specific to your
country. Moreover, if you relocate to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to you,
to the extent Walmart determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix is incorporated by reference into these Global Share-Settled
Performance-Based Restricted Stock Unit Notification and Terms and Conditions
and, together, these documents constitute this Agreement.
13.Nature of Plan Award. You further acknowledge, understand and agree that:
A.the Plan is established voluntarily by Walmart and is discretionary in nature;
B.the grant of PRSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of PRSUs or other
awards, or benefits in lieu of PRSUs, even if PRSUs have been granted in the
past;
C.all decisions with respect to future grants of PRSUs or other awards, if any,
will be at the sole discretion of the Committee;
D.neither this Agreement nor the Plan creates any contract of employment with
any entity involved in the management or administration of the Plan or this
Agreement, and


7

--------------------------------------------------------------------------------




nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of Walmart or, if different, the Employer to terminate your Continuous
Status at any time, nor confer upon you the right to continue in the employ of
Walmart or any Affiliate;
E.the PRSUs and the Shares underlying the PRSUs, and the income and value of
same, relate exclusively to your Continuous Status during the vesting period
applicable to your PRSUs;
F.nothing in this Agreement or the Plan creates any fiduciary or other duty owed
to you by Walmart, any Affiliate, or any member of the Committee, except as
expressly stated in this Agreement or the Plan;
G.you are voluntarily participating in the Plan;
H.the PRSUs and the Shares underlying the PRSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
I.the PRSUs and the Shares underlying the PRSUs, and the income and value of
same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
J.unless otherwise agreed with Walmart, the PRSUs and the Shares underlying the
PRSUs, and the income and the value of same, are not granted as consideration
for, or in connection with, the service (if any) you may provide as a director
of any Affiliate;
K.the future value of the Shares underlying the PRSUs is unknown, indeterminable
and cannot be predicted with certainty;
L.no claim or entitlement to compensation or damages shall arise from forfeiture
of the PRSUs resulting from the termination of your Continuous Status (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of the PRSUs,
you agree not to institute any claim against Walmart, the Employer or any
Affiliate;
M.in the event of the termination of your Continuous Status (whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any), your
right to receive and vest in the PRSUs under the Plan, if any, may terminate
effective as of the date that you are no longer actively providing services and
may not be extended by any notice period under local law (e.g., your period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any); the
Committee shall have the exclusive discretion to determine when you are no
longer actively employed for purposes of this Agreement (including whether you
may still be considered to be providing services while on a leave of absence);


8

--------------------------------------------------------------------------------




N.unless otherwise provided in the Plan or by Walmart in its discretion, the
PRSUs and the benefits evidenced by this Agreement do not create any entitlement
to have the PRSUs or any such benefits transferred to, or assumed by, another
company nor to be exchanged, or substituted for, in connection with any
corporate transaction affecting the Shares underlying the PRSUs; and
O.if you are providing services outside of the United States: neither Walmart
nor any Affiliate shall be liable for any foreign exchange rate fluctuation
between your local currency and the United States Dollar that may affect the
value of the PRSUs or of any amounts due to you pursuant to the settlement of
the PRSUs or the subsequent sale of any Shares acquired upon settlement.
14.No Advice Regarding Award. Walmart and/or its Affiliates are not providing
any tax, legal or financial advice, nor are Walmart or any Affiliate making any
recommendation regarding your participation in the Plan or the Shares underlying
the PRSUs acquired upon vesting. You are advised to consult with your personal
tax, legal, and financial advisors regarding the decision to participate in the
Plan and before taking any action related to the Plan.
15.Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other grant materials by and among, as
applicable, Walmart and any Affiliate for the exclusive purpose of implementing,
administering and managing your participation in the Plan. You understand that
Walmart and its Affiliates may hold certain personal information about you,
including, but not limited to, your name, home address and telephone number,
email address, date of birth, social insurance identification number, passport
number or other identification number, salary, nationality, job title, any
Shares or directorships held in Walmart or an Affiliate, details of all PRSUs or
any other awards granted, canceled, exercised, vested, unvested or outstanding
in your favor (“Data”), for the exclusive purpose of implementing, administering
and managing the Plan. You understand that Data may be transferred to Merrill
Lynch, Pierce, Fenner & Smith and its affiliates or such other stock plan
service provider as may be selected by Walmart in the future, which is assisting
Walmart in the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in your country or
elsewhere, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting your local human resources representative. You
authorize Walmart, Merrill Lynch, Pierce, Fenner & Smith and any other possible
recipients which may assist Walmart (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of Data as may be required to Walmart’s
designated broker or other third party. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United
States, you may, at any time, view Data, request information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
your local human resources representative. Further, you understand that you are
providing the consents herein on a purely voluntary basis. If you do not
consent, or if you later seek to revoke your consent, your Continuous Status
with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing your consent is that


9

--------------------------------------------------------------------------------




Walmart would not be able to grant PRSUs or other Plan Awards to you or
administer or maintain such Plan Awards. Therefore, you understand that refusing
or withdrawing your consent may affect your ability to participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
16.Other Provisions.
A.Determinations regarding this Agreement (including, but not limited to,
whether, and the extent to which, the Performance Measures and Performance Goals
referred to in Paragraph 5 have been satisfied, and whether an event has
occurred resulting in the forfeiture of or accelerated vesting of an Adjusted
PRSU) shall be made by the Committee in its sole and exclusive discretion and in
accordance with this Agreement and the Plan, and all determinations of the
Committee shall be final and conclusive and binding on you and your successors
and heirs.
B.Walmart reserves the right to amend, abandon or terminate the Plan, including
this Agreement, at any time subject to Committee approval. Nothing in the Plan
should be construed as to create any expectations that the Plan will be in force
and effect for an indefinite period of time nor shall give rise to any claims to
acquired rights or similar legal theories.
C.The Committee will administer the Plan. The Committee’s determinations under
the Plan need not be uniform and may be made by the Committee selectively among
recipients and eligible Associates, whether or not such persons are similarly
situated.
D.Walmart reserves the right to amend any applicable Performance Measures
(including any weightings thereof) and/or Performance Goals for any Plan Award
under this Agreement. In such a case, any amendments will be communicated to you
in writing (which may include a communication transmitted by electronic means,
such as an e-mail communication or a communication posted online for your
review).
E.By accepting this Agreement, you agree to provide any information reasonably
requested from time to time.
F.This Agreement shall be construed under the laws of the State of Delaware,
without regard to its conflict of law provisions.
G.The provisions of this Agreement are severable, and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
H.If you receive this Agreement or any other documents related to your Plan
Award or the Plan translated into a language other than English, and if the
meaning of the translated version is different than the English version, the
English language version of such document will control.
I.Walmart may, in its sole discretion, decide to deliver any documents related
to your current or future participation in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan


10

--------------------------------------------------------------------------------




through an on-line or electronic system established and maintained by Walmart or
a third party designated by Walmart.
J.Walmart reserves the right to impose other requirements on your participation
in the Plan, on your Plan Award and the Shares underlying the PRSUs awarded
pursuant to this Agreement, to the extent Walmart determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
K.You acknowledge that a waiver by Walmart or an Affiliate of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provisions of the Plan or this Agreement, or of any subsequent breach by
you or any other Associate.
L.You understand that your country may have insider trading and/or market abuse
laws which may affect your ability to acquire or sell Shares under the Plan
during such times you are considered to have “inside information” (as defined in
the laws in your country). The restrictions applicable under these laws may be
the same or different from Walmart’s insider trading policy. You acknowledge
that it is your responsibility to be informed of and compliant with such
regulations and any applicable Walmart insider trading policy, and are advised
to speak to your personal legal advisor on this matter.
M.You understand that you may be subject to foreign asset/account, exchange
control and/or tax reporting requirements as a result of the acquisition,
holding and/or transfer of Shares or cash (including dividends and the proceeds
arising from the sale of Shares) derived from your participation in the Plan in,
to and/or from a brokerage/bank account or legal entity located outside your
country. The applicable laws of the your country may require that you report
such accounts, assets, the balances therein, the value thereof and/or the
transactions related thereto to the applicable authorities in such country. You
acknowledge that you are responsible for ensuring compliance with any applicable
foreign asset/account, exchange control and tax reporting requirements, and you
are advised to consult your personal legal advisor on this matter.
N.Notwithstanding any other provision of the Plan or this Agreement, unless
there is an available exemption from any registration, qualification or other
legal requirement applicable to the Shares, Walmart shall not be required to
deliver any Shares issuable upon vesting of the PRSUs prior to the completion of
any registration or qualification of the Shares under any local, state, federal
or foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval Walmart shall, in its absolute discretion, deem
necessary or advisable. You understand that Walmart is under no obligation to
register or qualify the Shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Walmart may, without liability for its good
faith actions, place legend restrictions upon Shares underlying your Adjusted
PRSUs and issue “stop transfer” instructions requiring compliance with
applicable U.S. or other securities laws and the terms of the Agreement and
Plan. Further, you agree that Walmart shall have unilateral


11

--------------------------------------------------------------------------------




authority to amend the Plan and the Agreement without your consent to the extent
necessary to comply with securities or other laws, rules or regulations
applicable to issuance of Shares.


12

--------------------------------------------------------------------------------





WAL-MART STORES, INC.
STOCK INCENTIVE PLAN OF 2015


GLOBAL SHARE-SETTLED PERFORMANCE-BASED RESTRICTED STOCK UNIT NOTIFICATION
AND TERMS AND CONDITIONS


COUNTRY-SPECIFIC APPENDIX


Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or the Global Share-Settled Performance-Based Restricted
Stock Unit Notification and Terms and Conditions (the “T&C’s”).


Terms and Conditions. This Appendix includes additional terms and conditions
that govern the PRSUs granted to you under the Plan if you work and/or reside in
one of the countries listed below.


If you are a citizen or resident of a country other than the one in which you
are currently working and/or residing, transfer Continuous Status after the
Grant Date, or are considered a resident of another country for local law
purposes, Walmart shall, in its discretion, determine to what extent the terms
and conditions contained herein shall be applicable to you.


Notifications. This Appendix also includes information regarding exchange
controls and certain other issues of which you should be aware with respect to
your participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
January 2016. Such laws are often complex and change frequently. As a result,
Walmart strongly recommends that you not rely on the information in this
Appendix as the only source of information relating to the consequences of your
participation in the Plan because the information may be out of date at the time
that the PRSUs vest or you receive Shares under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and Walmart is not in a position to assure
you of a particular result. Accordingly, you are advised to seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working and/or residing, transfer Continuous Status
after the Grant Date, or are considered a resident of another country for local
law purposes, the notifications contained herein may not be applicable to you in
the same manner.


ARGENTINA


Notifications


Securities Law Information. Neither the PRSUs nor any Shares subject to the
PRSUs are publicly offered or listed on any stock exchange in Argentina. The
offer is private and not subject to the supervision of any Argentine
governmental authority.






--------------------------------------------------------------------------------




Exchange Control Information. You understand that you must comply with any and
all Argentine currency exchange restrictions, approvals and reporting
requirements in connection with the PRSUs and your participation in the Plan.


Foreign Asset/Account Reporting Information. If you are an Argentine tax
resident, you must report any Shares acquired under the Plan and held by you on
December 31st of each year on your annual tax return for that year.


BRAZIL


Terms and Conditions


Compliance with the Law. By accepting the PRSUs, you acknowledge your agreement
to comply with applicable Brazilian laws and to pay any and all applicable
Tax-Related Items associated with the PRSUs and the sale of any Shares acquired
under the Plan.


Labor Law Acknowledgement. By accepting the PRSUs, you agree that you are (i)
making an investment decision, (ii) the Shares will be issued to you only if the
vesting conditions are met, and (iii) the value of the underlying Shares is not
fixed and may increase or decrease in value over the vesting period without
compensation to you.


Notifications


Foreign Asset/Account Reporting Information. If you hold assets and rights
outside Brazil with an aggregate value exceeding US$100,000, you will be
required to prepare and submit to the Central Bank of Brazil an annual
declaration of such assets and rights, including: (i) bank deposits; (ii) loans;
(iii) financing transactions; (iv) leases; (v) direct investments; (vi)
portfolio investments, including Shares acquired under the Plan; (vii) financial
derivatives investments; and (viii) other investments, including real estate and
other assets. Please note that foreign individuals holding Brazilian visas are
considered Brazilian residents for purposes of this reporting requirement and
must declare at least the assets held abroad that were acquired subsequent to
the date of admittance as a resident of Brazil. Individuals holding assets and
rights outside Brazil valued at less than US$100,000 are not required to submit
a declaration. Please note that the US$100,000 threshold may be changed
annually.


Tax on Financial Transactions (IOF).
Repatriation of funds (e.g., sale proceeds) into Brazil and the conversion of
USD into BRL associated with such fund transfers may be subject to the Tax on
Financial Transactions. It is your responsibility to comply with any applicable
Tax on Financial Transactions arising from your participation in the Plan. You
should consult with your personal advisor for additional details.


CANADA


Terms and Conditions


Termination of Continuous Status. This provision replaces Paragraph 13(M) of the
T&C’s:




2

--------------------------------------------------------------------------------




In the event of the termination of your Continuous Status (whether or not later
found to be invalid for any reason, including for breaching either applicable
employment laws or your employment agreement, if any), your right to receive and
vest in the PRSUs under the Plan, if any, will terminate effective as the
earlier of (i) the date on which your Continuous Status is terminated, or (ii)
the date you no longer actively provide service to Walmart or any Affiliate due
to the termination of your Continuous Status, regardless of any notice period or
period of pay in lieu of such notice required under local law. Walmart shall
have the exclusive discretion to determine when you are no longer employed for
purposes of this Agreement (including whether you may still be considered to be
providing services while on a leave of absence).


Vesting and Delivery of Shares. This provision supplements Paragraph 5 of the
T&C's:


Instead of delivering Shares upon vesting of your PRSUs to you as set forth in
Paragraph 5 of the T&C's, Walmart or Wal-Mart Canada Corp. or an Affiliate (“WM
Canada”), in their sole discretion, also may settle your Adjusted PRSUs in cash,
Shares, or a combination of cash and Shares. To the extent your Plan Award will
be settled in Shares, you hereby acknowledge and agree that such settlement will
be satisfied by WM Canada by forwarding a cash settlement amount in respect of
the Adjusted PRSUs to an independent broker who will in turn purchase the Shares
on the open market on your behalf. Any Shares so purchased on the open market
shall be delivered to you as set forth in Paragraph 5 of the T&C’s.


The Following Provisions Apply to Associates and Non-Management Directors
Resident in Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Agreement, as well as all documents, notices, and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.


Data Privacy. This provision supplements Paragraph 15 of the T&C’s:


You hereby authorize Walmart, any Affiliate and their representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize Walmart, any Affiliate and any stock plan service provider that may be
selected by Walmart to assist with the Plan to disclose and discuss the Plan
with their respective advisors. You further authorize Walmart or an Affiliate to
record such information and to keep such information in your employee file.


Notifications


Securities Law Information.  You are permitted to sell the Shares acquired
through the Plan through the designated broker, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the NYSE).




3

--------------------------------------------------------------------------------




Foreign Asset/ Account Reporting Information. Foreign property, including shares
of stock (i.e., Shares) and other rights to receive Shares (e.g., PRSUs) of a
non-Canadian company held by a Canadian resident employee must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement), if
the total cost of your specified foreign property exceeds C$100,000 at any time
during the year. Thus, PRSUs likely must be reported (generally at a nil cost)
if the C$100,000 cost threshold is exceeded because of other specified foreign
property that you hold. When Shares are acquired, their cost generally is the
adjusted cost base (“ACB”) of the Shares. The ACB ordinarily is equal to the
fair market value of the Shares at the time of acquisition, but if you own other
Shares (acquired separately), this ACB may have to be averaged with the ACB of
the other Shares.


CHILE


Terms and Conditions


Labor Law Acknowledgement. The PRSUs and the Shares underlying the PRSUs, and
the income and value of same, shall not be considered as part of the your
remuneration for purposes of determining the calculation base of future
indemnities, whether statutory or contractual, for years of service (severance)
or in lieu of prior notice, pursuant to Article 172 of the Chilean Labor Code.


Notifications


Securities Law Information. This grant of PRSUs constitutes a private offering
of securities in Chile effective as of the Grant Date. This offer of PRSUs is
made subject to general ruling n° 336 of the Chilean Superintendence of
Securities and Insurance (“SVS”). The offer refers to securities not registered
at the securities registry or at the foreign securities registry of the SVS,
and, therefore, such securities are not subject to oversight of the SVS. Given
that the RSUs are not registered in Chile, Walmart is not required to provide
public information about the PRSUs or the Shares in Chile. Unless the PRSUs
and/or the Shares are registered with the SVS, a public offering of such
securities cannot be made in Chile.
Esta Oferta de PRSUs (“Unidades”) constituye una oferta privada de valores en
Chile y se inicia en la Fecha de la Oferta. Esta oferta de Unidades se acoge a
las disposiciones de la Norma de Carácter General Nº 336 (“NCG 336”) de la
Superintendencia de Valores y Seguros de Chile (“SVS”).  Esta oferta versa sobre
valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la SVS, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse de valores no inscritos en Chile no existe
la obligación por parte de Walmart de entregar en Chile información pública
respecto de los mismos. Estos valores no podrán ser objeto de oferta pública en
Chile mientras no sean inscritos en el Registro de Valores correspondiente.


Exchange Control Information. You are not required to repatriate any funds you
receive with respect to the PRSUs (e.g., any proceeds from the sale of any
Shares issued upon vesting of the PRSUs) to Chile. However, if you decide to
repatriate such funds, you acknowledge that you will be required to effect such
repatriation through the Formal Exchange Market (i.e., a commercial bank or
registered foreign exchange office) if the amount of the funds repatriated
exceeds US$10,000. Further, if the value of your aggregate investments held
outside of Chile exceeds US$5,000,000 at any time in a calendar year, you must
report the status of such


4

--------------------------------------------------------------------------------




investments to the Central Bank of Chile.


You will also be required to provide certain information to the Chilean Internal
Revenue Service (“CIRS”) regarding the results of investments held abroad and
the taxes you have paid abroad (if you will be seeking a credit against Chilean
income tax owed). This information must be submitted on an electronic sworn
statement, Formulario 1851 (for investments held abroad) and Formulario 1853
(for taxes paid abroad) before March 15 of each year. The formularios may be
found at the CIRS website at www.sii.cl.


Exchange control and tax reporting requirements in Chile are subject to change;
you should consult with your personal legal and tax advisor regarding any
obligations that you may have in connection with the PRSUs.


COSTA RICA


There are no country-specific provisions.


GUATEMALA


There are no country-specific provisions.


HONG KONG


Terms and Conditions


Warning: The PRSUs and any Shares acquired under the Plan do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of Walmart or an Affiliate. The Agreement, including this Appendix,
the Plan and any other incidental communication materials related to the PRSUs
(i) have not been prepared in accordance with and are not intended to constitute
a “prospectus” for a public offering of securities under the applicable
securities legislation in Hong Kong, (ii) have not been reviewed by any
regulatory authority in Hong Kong, and (iii) are intended only for the personal
use of each eligible Associate or Non-Management Director of Walmart or an
Affiliate and may not be distributed to any other person. If you are in any
doubt about any of the contents of the Agreement, including this Appendix or the
Plan, you should obtain independent professional advice.


Notifications


Nature of Scheme. Walmart specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.


INDIA


Terms and Conditions


Labor Law Acknowledgement. The PRSUs and the Shares underlying the PRSUs, and
the income and value of same, are extraordinary items that are not part of your
annual gross salary.


Notifications


5

--------------------------------------------------------------------------------




Exchange Control Information. If you are a resident of India for exchange
control purposes, you will be required to repatriate the cash proceeds from the
sale of Shares issued upon vesting of PRSUs to India within 90 days of receipt
and any proceeds from the receipt of dividends within 180 days of receipt. You
will receive a foreign inward remittance certificate (“FIRC”) from the bank
where you deposit the foreign currency. You should maintain the FIRC as evidence
of the repatriation of funds in the event the Reserve Bank of India, Walmart or
any Affiliate requests proof of repatriation.


Foreign Asset/ Account Reporting Information. If you are a tax resident of
India, you will be required to declare foreign bank accounts and any foreign
financial assets in your annual tax return. It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.


JAPAN


Notifications


Foreign Asset/ Account Reporting Information. If you are a Japanese tax
resident, you will be required to report details of any assets held outside of
Japan as of December 31st (including any Shares or cash acquired under the Plan)
to the extent such assets have a total net fair market value exceeding
¥50,000,000. Such report will be due by March 15th each year. You should consult
with your personal tax advisor as to whether the reporting obligation applies to
you and whether you will be required to include details of any outstanding
Shares, PRSUs or cash held by you in the report.


LUXEMBOURG


There are no country-specific provisions.


MEXICO


Terms and Conditions


No Entitlement for Claims or Compensation. The following sections supplement
Paragraph 13 of the T&C’s:


Modification. By accepting the PRSUs, you acknowledge and agree that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of your Continuous
Status.


Policy Statement. The grant of PRSUs is unilateral and discretionary and,
therefore, Walmart reserves the absolute right to amend it and discontinue the
award at any time without any liability.


Walmart, with registered offices at 702 Southwest 8th Street, Bentonville,
Arkansas 72716, U.S.A., is solely responsible for the administration of the
Plan, and participation in the Plan and the PRSUs does not, in any way,
establish an employment relationship between you and Walmart or any Affiliate
since you are participating in the Plan on a wholly commercial basis.




6

--------------------------------------------------------------------------------




Plan Document Acknowledgment. By accepting the PRSUs, you acknowledge that you
have received copies of the Plan, have reviewed the Plan and the Agreement in
their entirety and fully understand and accept all provisions of the Plan and
the Agreement.


In addition, by accepting the Agreement, you acknowledge that you have read and
specifically and expressly approve the terms and conditions set forth in
Paragraph 13 of the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by Walmart on a
wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) Walmart and its Affiliates are not responsible for any decrease in the
value of any Shares (or the cash equivalent) underlying the PRSUs under the
Plan.


Finally, you hereby declare that you do not reserve any action or right to bring
any claim against Walmart for any compensation or damages as a result of your
participation in the Plan and therefore grant a full and broad release to
Walmart and any Affiliate with respect to any claim that may arise under the
Plan.


Spanish Translation
Sin derecho a compensación o reclamaciones por compensación. Estas disposiciones
complementan el Párrafo 13 del Contrato:
Modificación. Al aceptar las PRSUs (“Unidades”), usted entiende y acuerda que
cualquier modificación al Plan o al Contrato o su terminación no constituirá un
cambio o perjuicio a los términos y condiciones de empleo.
Declaración de Política. El otorgamiento de Unidades que Walmart está haciendo
de conformidad con el Plan es unilateral y discrecional y, por lo tanto, Walmart
se reserva el derecho absoluto de modificar y discontinuar el mismo en cualquier
momento, sin responsabilidad alguna.
Walmart, con oficinas registradas ubicadas en 720 Southwest 8th Street,
Bentonville, Arkansas 72716, EE.UU. es únicamente responsable de la
administración del Plan y la participación en el Plan y la adquisición de
Unidades no establece, de forma alguna, una relación de trabajo entre usted y
Walmart o alguna compañía afiliada, ya que usted participa en el Plan de una
forma totalmente comercial.
Reconocimiento del Documento del Plan. Al aceptar las Unidades, usted reconoce
que ha recibido copias del Plan, ha revisado el Plan y el Contrato en su
totalidad y entiende y acepta completamente todas las disposiciones contenidas
en el Plan y en el Contrato.
Adicionalmente, al aceptar el Contrato, usted reconoce que ha leído y específica
y expresamente ha aprobado los términos y condiciones en el Párrafo 13 del
Contrato, en lo que claramente se ha descrito y establecido que: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el Plan es ofrecida por Walmart de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) Walmart y
cualquier compañía afiliada no son responsables por cualquier disminución en el
valor de las Acciones subyacentes a las Unidades bajo el Plan.


7

--------------------------------------------------------------------------------




Finalmente, usted declara que no se reserva ninguna acción o derecho para
interponer una demanda o reclamación en contra de Walmart por compensación, daño
o perjuicio alguno como resultado de su participación en el Plan y, por lo
tanto, otorga el más amplio finiquito a Walmart y compañía afiliada con respecto
a cualquier demanda o reclamación que pudiera surgir en virtud del Plan.


NIGERIA


There are no country-specific provisions.


PERU


Terms and Conditions


Labor Law Acknowledgement. By accepting the PRSUs, you acknowledge that the
PRSUs are being granted ex gratia to you with the purpose of rewarding you.


Notifications


Securities Law Information. The offer of the PRSUs is considered a private
offering in Peru; therefore, it is not subject to registration.


SOUTH AFRICA


Term and Conditions


Securities Law Information and Deemed Acceptance of PRSUs. Neither the PRSUs nor
the underlying Shares shall be publicly offered or listed on any stock exchange
in South Africa. The offer is intended to be private pursuant to Section 96 of
the Companies Act and is not subject to the supervision of any South African
governmental authority. Pursuant to Section 96 of the Companies Act, the PRSUs
offer must be finalized on or before the 60th day following the Grant Date. If
you do not want to accept the PRSUs, you are required to decline your PRSUs no
later than the 60th day following the Grant Date. If you do not reject your
PRSUs on or before the 60th day following the Grant Date, you will be deemed to
accept the PRSUs.


Tax Reporting Information. By accepting the PRSUs, you agree to notify Walmart
or your Employer, if different, of the amount of income realized at vesting of
the PRSUs. If you fail to advise Walmart or your Employer, if different, of the
income at vesting, you may be liable for a fine. You will be responsible for
paying any difference between the actual tax liability and the amount withheld.


Notifications


Exchange Control Information. You should consult with your personal advisor to
ensure compliance with applicable exchange control regulations in South Africa
as such regulations are subject to frequent change. You are responsible for
ensuring compliance with all exchange control laws in South Africa.






8

--------------------------------------------------------------------------------




UNITED KINGDOM


Terms and Conditions


Taxes and Tax Withholding. This section supplements Paragraph 10 of the T&C’s:


If payment or withholding of the income tax is not made within ninety (90) days
of the end of the tax year in which the income tax liability arises or such
other period specified in Section 222(1)(c) of the U.K. Income Tax Act (Earnings
and Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income
tax shall constitute a loan owed by you to Walmart or an Affiliate, effective on
the Due Date. You agree that the loan will bear interest at the then-current
official rate of Her Majesty’s Revenue & Customs (“HMRC”), it shall be
immediately due and repayable, and Walmart or an Affiliate may recover it at any
time thereafter by the means referred to in Paragraph 10 of the T&C’s.
Notwithstanding the foregoing, if you are a director or executive officer of
Walmart (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you shall not be eligible for a loan from Walmart or
an Affiliate to cover the income tax. In the event that you are a director or an
executive officer and the income tax is not collected from or paid by you by the
Due Date, the amount of any uncollected income tax may constitute a benefit to
you on which additional income tax and national insurance contributions may be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for reimbursing Walmart or an Affiliate, as applicable, for the value of any
national insurance contributions due on this additional benefit, which Walmart
or an Affiliate may recover from you at any time thereafter by the means
referred to in Paragraph 10 of the T&C’s.


UNITED STATES


Military Leave. If you were on military leave on the Grant Date, and you are on
the same military leave on a Vesting Date, your Continuous Status must be
maintained for not less than six months after your return from the military
leave before your Plan Award shall vest. In such circumstances, for purposes of
Paragraph 5, your “Vesting Date” shall be deemed to be the date that is six
months after your return from military leave, and the number of Shares
corresponding to any Adjusted PRSUs will be delivered to you as soon as
administratively feasible but in any event within 74 days of vesting.    




9